Citation Nr: 1610605	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  14-25 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2013 rating decision in which the RO denied the Veteran's claim of entitlement to a TDIU.  In March 2013, the Veteran filed a notice of disagreement (NOD) with that decision.  A statement of the case (SOC) was issued in July 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2014.

This appeal is now being  processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes, in a July 2014 correspondence, the Veteran raised the issue of entitlement to an increased rating for bilateral hearing loss, but this matter has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted.

The Veteran alleges that, as a result of his service-connected disabilities-posttraumatic stress disorder (PTSD), diabetes melitis, diabetic peripheral neuropathy of the bilateral lower extremities, diabetic nephropathy, erectile dysfunction, bilateral hearing loss, and tinnitus-he  is unable to obtain and retain  gainful employment.  The Board points out that, as of July 11, 2011, the Veteran meets the percentage requirements for award of a schedular TDIU.  See 38 C.F.R. § 4.16(a) (2015).

On  December 2011 VA examination to address the nature and etiology of the Veteran's peripheral neuropathy, the examiner opined that the Veteran did not have peripheral neuropathy; thus, the examiner did not provide an opinion as to the functional effects of this disability on the Veteran's ability to work.

In August 2012, the Veteran underwent a VA examination for evaluation of  his PTSD.  In that examination report, the examiner specifically addressed the effect caused by the Veteran's PTSD on his ability to work.  The examiner found that the Veteran's PTSD caused impairment similar to reduced reliability and productivity.  The examiner noted  the Veteran's report that he was fired from his last job because he was "over medicated" as a result of chronic back pain (which the Board notes is not a service-connected disability).  With regard to his PTSD, the Veteran reported work-place problems due to difficulties managing his PTSD symptoms, as well as relationship difficulties with his coworkers.  Overall, the examiner opined that the Veteran's PTSD would not prevent him from obtaining or sustaining gainful employment.  However,  no further rationale was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

The record indicates that the Veteran was afforded a VA examination for evaluation of  diabetes mellitus in September 2012.  See March 2013 VA Examination.  However, the September 2012 VA examination report is not associated with the Veteran's claims file.  As will be discussed in greater detail below, on remand, the AOJ should associate this record with the claims file.

In September 2014, the Veteran submitted a VA Disability Benefits Questionnaire (DBQ), completed by his treating physician, that addresses the severity of his diabetic peripheral neuropathy of the bilateral lower extremities.  In the DBQ report, the Veteran's physician commented  that his diabetic peripheral neuropathy of the bilateral lower extremities impacted his ability to work due to problems walking.

In October 2014, the Veteran underwent another VA examination for evaluation of his service-connected PTSD.  During the examination, the Veteran once again reported that he left his most recent job due to difficulties stemming from pain medication that he was taking for his back.  With regard to the occupational impairment caused by the Veteran's PTSD, the examiner opined that the Veteran's PTSD alone would not prevent him from working, and that that disability would only affect his reliability and productivity.

Also in October 2014, the Veteran underwent another VA examination for evaluation of  his peripheral neuropathy.  In the examination report, the examiner merely noted that the Veteran's peripheral neuropathy did cause any functional impact and did not impact his ability to work.

Despite the fact that some these VA examiners  addressed the functional effects of some of the Veteran's various service-connected disabilities, the Board finds that further examination and medical opinion that clearly address the functional effects of  all of the Veteran's service-connected disabilities, both individually and combined, and the  impact on the Veteran's employability, is needed to resolve his claim for a TDIU.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a)).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (see 38 C.F.R. § 4.10 (2015) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), further medical findings as to the functional effects of individual, and combined, service-connected disabilities would be helpful in resolving the claim for a TDIU.

Given the fact that service connection has been established for both mental and physical disabilities, and that the Veteran's  PTSD is his most significant disability (rated as 50 percent disabling), the Board finds that the  AOJ should arrange for the Veteran to undergo VA examination by a psychiatrist (M.D.).    The Veteran is hereby notified that failure to report to the  scheduled examination, without good cause, may well result in denial of his claim for a TDIU, which is considered a claim for increase.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should associate with the claims file any correspondence referencing the date and time of the examination-preferably, the notice of examination-sent to him by the pertinent medical facility. 

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the record reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in St. Louis, Missouri, and that records from that facility dated through June 2014 are associated with the file; however, more recent records may exist.  Moreover, as noted above, although the record indicates that the Veteran underwent a VA examination in September 2012, the examination report is not associated with his claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the St. Louis VAMC dated since June 2014, as well as the September 2012 VA examination report, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include pertinent, private (non-VA) records, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain from the St. Louis VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since June 2014, as well as the report of the September 2012 VA examination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA  examination by a psychiatrist (M.D.).

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological  should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran and review of the record, the examiner  should fully describe the functional effects of each of the Veteran's service-connected disabilities-currently PTSD, diabetes melitis, diabetic peripheral neuropathy of the bilateral lower extremities, diabetic nephropathy, erectile dysfunction, bilateral hearing loss, and tinnitus -on his ability to perform activities of daily living, to include the physical acts required for gainful employment.

If no single service-connected disability, alone, is deemed to functionally render the Veteran unemployable, the examiner must consider and discuss the combined effects of the Veteran's service-connected disabilities on his ability to perform the mental and physical acts required for gainful employment.

In particular, the examiner  should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

In responding to the above, the examiner must consider and discuss all pertinent medical and other objective evidence, and all lay assertions.  Additionally, the physician may take into consideration the Veteran's level of education, special training, and work experience, but not his age or any level of impairment cause by nonservice-connected disabilities.

All examiner findings/testing results, along with a complete, clearly-stated rationale for the  conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, associate with the claims file any correspondence referencing the date and time of the examination-preferably, the notice of examination-sent to him by the pertinent medical facility. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the claim for a TDIU.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating his claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication) and legal authority.

8.  If the  benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an  appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


